DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is KR 10-2017-0067520 which teaches a method of manufacturing a display device, comprising: an operation of attaching a printed circuit board to a first side surface of the fixed display panel; and irradiating  top surface e of the display panel opposite the first side surface of the display panel with light from a second lighting to check alignment of the printed circuit board.
However KR 10-2017-0067520  does not teach an operation of fixing a display panel to a stage; 
and an operation of irradiating the first side surface of the display panel with light from a first lighting,  irradiating a second side surface of the display panel opposite the first side surface of the display panel with light from a second lighting to check alignment of the printed circuit board.
Oh US 2019/0206784 teaches an operation of attaching a printed circuit board to a first side surface of the fixed display panel; and an alignment check of the printed circuit board however only mentions inspection via an external optical system [0108].
Son US 2018/0067354 teaches the attachment of the printed circuit board with a side surface but only teaches a naked eye inspection for the alignment of the circuit board.
Yamada US 2015/0082621 teaches a device for manufacturing a display device, comprising: a substrate seating and fixing part which seats a display panel thereon and fixes the display panel; and a light source part which irradiates surface of the display panel with illumination light.  Yamada does not teach a stopper connected to the substrate seating and fixing part and disposed on a second side .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHU VU/Primary Examiner, Art Unit 2871